Citation Nr: 0126719	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  00-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for an incisional hernia due to gall bladder surgery. 

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for hearing loss of the left ear.

3.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for spina bifida.

4.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a skin condition due to exposure to 
herbicides.

5.  Entitlement to increased (compensable) rating for 
defective hearing of the right ear.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for a skin condition.  The appeal also comes from 
a September 2000 rating, which, inter alia, denied 
entitlement to service connection for spina bifida, 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for an incisional hernia due to gall bladder surgery and 
which continued a noncompensable evaluation for hearing loss 
in the right ear.  The Board also notes that, in a February 
2001 rating, the RO determined that no new and material 
evidence has been received to warrant reopening a claim of 
entitlement to service connection for hearing loss in the 
left ear.  

The Board observes that the veteran filed a substantive 
appeal in April 2001, which the Board construes, inter alia, 
to be adequate to constitute a notice of disagreement as to 
the issues concerning the claims vis-à-vis the veteran's 
right and left ear; however, a statement of the case has not 
been issued as to those claims.  Accordingly, those matter 
will be addressed in the remand portion of the case.  
Manlincon v. West, 12 Vet App 238 (1999). 

The Board notes that the claim for a skin condition was 
previously denied on several occasions, most recently in an 
unappealed rating decision from March 1997.  The claim 
pertaining to spina bifida was previously addressed and 
denied in a rating decision from December 1989, and an appeal 
was not perfected as to that determination.  Accordingly, 
those associated issues currently on appeal are more 
appropriately couched in terms of whether new and material 
evidence has been submitted and as set forth on the first 
page of this decision.  That issue, along with the claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
will also be addressed in the remand portion of the decision.  

The veteran was scheduled for a Board videoconference hearing 
on October 24, 2001, but the veteran failed to appear.  In 
the notice sent to the veteran's address of record, he was 
informed that failure to appear would be construed as a 
request for hearing withdrawal.  He was also informed as to 
how he might obtain a rescheduled hearing.  Notice of the 
hearing was not returned as undeliverable.  No request was 
received for rescheduling.  Therefore, the veteran's request 
for hearing is deemed withdrawn, and the appeal is being 
processed accordingly.  38 C.F.R. § 20.704 (d) (2001).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  In an unappealed decision in December 1989, the RO denied 
the veteran's claim of service connection for spina bifida.

3.  Some of the evidence received subsequent to the December 
1989 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for spina bifida.

4.  Although the record demonstrates intermittent diagnoses 
of spina bifida, the medical record does not demonstrate that 
the condition is other than a normal developmental variant.


CONCLUSIONS OF LAW

1.  The December 1989 RO decision which denied entitlement to 
service connection for spina bifida occulta is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001). 

2.  New and material evidence to reopen the claim for service 
connection for spina bifida has been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  Spina bifida disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Spina Bifida

In an unappealed rating determination from December 1989, the 
RO, inter alia, denied entitlement to service connection for 
spina bifida, as the evidence failed to demonstrate the 
presence of a definite diagnosis of spina bifida pathology in 
service or on the then current examination.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

It is also noted that the RO failed to provide the veteran 
with the relevant regulations pertaining to determination of 
whether new and material evidence had been submitted vis-à-
vis the spina bifida claim.  Notwithstanding, the Board 
concludes that remanding the case to allow the RO to afford 
him with the relevant regulations in the context of that 
claim would exalt form over substance and that the veteran 
has not been prejudiced by its approach, particularly in 
light of the Board's determination below.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The evidence of record at the time of the December 1989 
determination included service medical records, as well as 
considerable other medical evidence.  The veteran was seen in 
service for a lumbosacral strain, a condition last assessed 
in service as resolving in August 1968.  Service medical 
records are otherwise silent as to complaints, treatment or 
diagnoses relating to a lumbar condition.  His separation 
examination in July 1969 reported the veteran's spine as 
entirely normal on clinical evaluation.  The veteran was 
afforded a VA examination in March 1970 at which time his 
musculoskeletal system was reported as grossly normal.  A 
Social Security Administration decision from May 1989 is also 
of record.  That report noted the veteran had onset of low 
back pain some time by the end of 1987, nearly 20 years after 
military service.  According to the Social Security report, 
the veteran had spina bifida.  X-rays of the lumbar spine 
from March 1988 produced an opinion of spina bifida occulta 
of L-5.  X-ray report from November 1989 pertaining to the 
veteran's lumbar spine was negative for spina bifida or any 
other abnormality.

In the context of the current claim, the veteran was afforded 
a VA examination in June 2000, at which spina bifida occulta 
of L5-S1 was identified on associated diagnostic (X-ray) 
tests.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  The Board is of the opinion that the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, the claim is reopened.

The Board notes that the RO has evaluated the veteran's claim 
on the merits, a process that the Board will now also 
undertake.  The Board observes that the veteran was recently 
afforded an examination in the context of the current claim 
and that all pertinent records appear to have been associated 
with the claims file.  Moreover, in accordance with the 
requisite notice requirements, the veteran was notified of 
the elements necessary to complete his claim in the context 
of the statement of the case and other correspondence of 
record.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In evaluating the evidence, the Board additionally notes that 
only one incident of lumbar back pain was recorded in service 
and that the veteran's spine was normal on separation.  
Moreover, despite the veteran's remonstrations to the effect 
that he regularly registered back complains within his unit, 
his medical records show that he regularly sought treatment 
for multiple other minor complaints, e.g. contusions.  The 
next medical record reflecting lumbar complaints are nearly 
20 years after service and suggest recent onset.  
Accordingly, the Board considers that the lumbar complaints 
in service were acute and transitory and did not result in a 
chronic disability.

Moreover, the examiner in June 2000 noted the presence of L5-
S1 spina bifida occulta, and, significantly, he additionally 
commented that such was a normal developmental variant.  The 
spine X-rays afforded produced a normal diagnosis of the 
lumbosacral spine.  It bears emphasis that congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Furthermore, inasmuch as 
the examiner characterized the abnormality as a "normal" 
variant, the preponderance of the evidence is against the 
presence of a current disability, much less a disability 
aggravated by service.

Although the claims file was unavailable to the examiner in 
June 2000, the examiner, notwithstanding, identified the 
presence of spina bifida occulta.  Thus, review of the claims 
file by the examiner would not be any more helpful in 
identifying the developmental condition.  It is noted that 
the examiner did indeed discuss the history of the veteran's 
claimed spina bifida with him.  The VA General Counsel, in a 
binding precedent opinion, indicated that 38 C.F.R. § 4.1 
does not require that the medical history of disability be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the person examined, nor is 
a medical records review required in all circumstances.  The 
VA General Counsel has concluded that an examiner's review of 
a veteran's prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions.  VAOPGCPREC 20-95 (July 14, 
1995).  The review was adequate in this case despite the 
absence of the claims file.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
spina bifida  As such. there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for spina bifida is 
reopened.

Entitlement to service connection for spina bifida is denied. 


REMAND

As noted above, while the appellant's claim was pending, 38 
U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement to submit a well-
grounded claim in order to trigger VA's duty to assist.  
Consequently, the VA is obligated to assist the appellant in 
the development of this claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

38 U.S.C.A. § 1151

In February 2000, the veteran claimed benefits pursuant to 38 
U.S.C.A. § 1151 on the theory that he had gall bladder 
surgery at a Texas VA medical facility and that he has a 
residual hernia caused by the negligence of VA doctors.  In 
order to identify the pertinent medical records, the RO, in 
April 2000, requested the veteran to provide the dates he was 
hospitalized.  The veteran failed to respond to the request.  

Benefits pursuant to 38 U.S.C.A. § 1151 require a showing not 
only that the VA treatment in question resulted in additional 
disability, but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  VAOPGCPREC 40-97 
(Dec. 31, 1997).

The Board considers the record associated with the veteran's 
gall bladder surgery to be highly relevant.  It is observed 
that the June 2000 examination noted the continued presence 
of a herniation; the Board additionally observes that the 
claims file was unavailable to the examiner in the context of 
that examination.  

The fact that the veteran failed to respond to the RO's 
request to furnish the dates of his surgery is moot because 
the claims file already contains the records associated with 
the veteran's cholecystectomy in November 1988, records 
associated with his associated hospitalization, as well as 
records of subsequent surgical repairs in March 1989 and 
again in May 1989.  Nevertheless, the Board considers that a 
medical opinion from a surgeon who has examined the record 
would be helpful to determine if there is additional 
disability that was the fault of VA or that the proximate 
cause of additional disability was an event which was not 
reasonably foreseeable.  

Skin condition

The veteran has asserted that a Dr. T, at the Tuskeegee VA 
medical center has stated that the veteran's skin condition 
is a result of exposure to Agent Orange.  Under the 
circumstances, the Board is of the opinion that Dr. T. should 
be contacted and afforded an opportunity to confirm or deny 
making such a statement.

Evaluation Right Ear; New and Material Evidence Left Ear

As noted above, in a September 2000 rating, the RO continued 
a noncompensable evaluation for hearing loss in the right ear 
and, in a February 2001 rating, the RO determined that no new 
and material evidence has been received to warrant reopening 
a claim of entitlement to service connection for hearing loss 
in the left ear.  The veteran filed a substantive appeal in 
April 2001, which the Board construed, inter alia, as 
adequate to constitute a notice of disagreement as to the 
issues concerning the claims vis-à-vis the right and left 
ear.  The RO has not issued a statement of the case on the 
issue pertaining to those claims.  

Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2001). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The claims file should be referred to 
a surgeon at a convenient VA hospital.  
That examiner or one designated by 
him/her is requested to review the claims 
folder, including those records 
associated with the gall bladder surgery 
in November 1988, records associated with 
his associated hospitalization, as well 
as records of subsequent repairs in March 
1989 and again in May 1989 and those 
associated with his recuperation.

Based on this review, the surgeon is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the incisional hernia associated 
with the veteran's gall bladder surgery 
in November 1988 in question resulted in 
additional disability, and if so, was the 
proximate cause of the disability 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical or surgical 
treatment, or that the proximate cause of 
additional disability was an event which 
was not reasonably foreseeable.   

A complete rationale for all conclusions 
reached should be recorded.  If these 
matters cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report.

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination. 

2.  Thereafter, the RO should refer the 
claims file to Dr. T. at the Tuskeegee VA 
medical center, who according to the 
veteran, has stated that the veteran's 
skin condition is a result of exposure to 
Agent Orange.  Dr. T., after reviewing 
the claims file, should be requested to 
confirm or deny whether he has indicated 
to the veteran that his current skin 
condition resulted from exposure to Agent 
Orange.

3.  The veteran should submit any 
treatment records from private medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to 
his claimed skin disorder or he may 
request the RO's assistance in obtaining 
such records. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for surgical treatment in November 
1988 and whether new and material 
evidence has been received to warrant 
reopening a claim of entitlement to 
service connection for a skin condition 
due to exposure to herbicides.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, to include pertinent laws and 
regulations concerning new and material 
evidence, and an opportunity to respond 
thereto.  

The RO should also issue a statement of 
the case to the veteran and 
representative addressing the issue of 
entitlement to an increased (compensable) 
rating for hearing loss right ear and 
also as to whether new and material 
evidence has been received to warrant 
reopening a claim of entitlement to 
service connection for hearing loss left 
ear.

After completion of the above, and after 
the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, any issues pertaining 
to hearing loss should not be certified 
to the Board unless all applicable 
appellate procedures are followed, 
including the completion of the appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



